Case 1:19-cr-00850-JSR Document 103 Filed 10/21/20 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Wo een x
UNITED STATES OF AMERICA :
19~cr-850 (JSR)
-V-
PARKER H. PETIT and WILLIAM TAYLOR, : MEMORANDUM ORDER
Defendants. :
Cee ee ee x

JED S. RAKOFF, U.S.D.d.

Defendants Parker H. Petit and William Taylor were indicted
on November 25, 2019 on one count of conspiracy to commit
securities fraud, make false filings with the Securities and
Exchange Commission, and improperly influence the conduct of
audits, and one substantive count of securities fraud. Dkt. No.
1. Trial was originally set to begin on July 7, 2020, but,
because of the coronavirus pandemic, jury trials in this
District were temporarily put on hold and the trial had to be
postponed. Over the following months, however, the Southern
District of New York developed a phased re-entry plan and began
working towards the resumption of criminal jury trials.! In
response, the parties here, on August 14, 2020, jointly

requested that this case be tried before the year is out.

 

1 See United States District Court for the Southern District
of New York, “2020 Phased Re-Entry Plan (COVID-19),” June 20,
2020, https: //nysd.uscourts.gov/sites/default/files/2020-
06/reentry%20pub1ic%20%286.22.20%29.pdtf.

1

 
Case 1:19-cr-00850-JSR Document 103 Filed 10/21/20 Page 2 of 10

Acceding to that request, the Court scheduled trial to begin on
October 26, 2020.

On October 5, 2020, however, the defendants -- in what has
all the earmarks of a last-minute delaying tactic -- filed the
instant motion, seeking to adjourn the trial indefinitely. Dkt.
No. 74. For reasons set forth below, the motion is denied, and
the trial will commence, as scheduled, on October 26, 2020.?

I. Background

As part of the re-entry plan, criminal trials that proceed
this autumn in the Daniel Patrick Moynihan Courthouse will do
so, not in a judge’s ordinary courtroom, but in one of two large
courtrooms on the 26th floor that can easily accommodate social
distancing. As relevant to this motion, there have been five
notable changes to these courtrooms;

e To ensure that the jury is socially distanced, a second
jury box has been constructed in the gallery, where some

members of the jury will sit;

 

2 In the alternative, the defendants request that the Court
adopt eight specific measures, which, they claim, would ease
some of the logistical challenges facing them in this trial. See

 

Memorandum of Law in Support of Parker H. Petit’s and William
Taylor’s Motion for an Adjournment (“Def. Mem.”), Dkt. No. 75,
at 15. The Court will address these alternative requests in a
separate Order.

 
Case 1:19-cr-00850-JSR Document 103 Filed 10/21/20 Page 3 of 10

e To ensure that witnesses can safely testify without a mask
obstructing their face, a plexiglass encasement has been

constructed around the witness stand;

e To ensure that attorneys can safely address the jury and
question witnesses without masks obstructing their faces, a
plexiglass encasement has been constructed around the
front, top, and sides of the attorney podium;

®e To ensure that attorneys and parties practice social

distancing, each counsel’s table is limited to three seats;

e To ensure that members of the gallery practice social
distancing, maximum occupancy is limited to 11 individuals,
with certain “overflow” courtrooms arranged so that
additional members of the gallery can watch the live
proceedings on monitors while practicing social distancing.

See generally Declaration of Daniel Koffman (“Koffman Decl.”),
Dkt. No. 76.

On October 7, 2020, purportedly to prepare for the filing
of this motion, defense counsel toured both of the rearranged
courtrooms on the 26th floor. See Koffman Decl., WW 2, 13. But
the defendants’ motion mistakenly addresses the configuration of
the courtroom as it would be set up for a single-defendant
trial. Def. Mem. at 4. However, Courtroom 26B, where this trial

will proceed, will be set up to accommodate a multi-defendant

 
Case 1:19-cr-00850-JSR Document 103 Filed 10/21/20 Page 4 of 10

trial. As a result, many of the defendants’ alleged concerns
about the setup of the courtroom are simply inapposite.
II. Discussion

The defendants contend that various features of the
courtroom layout, coupled with the social ramifications of the
pandemic, will somehow deprive them of their constitutional
rights. Accordingly, they ask that this trial be adjourned
until, in their words, “courtroom logistics and configuration
permit a fair trial.” Def. Mem. at 1.

As a threshold matter, the Government argues that the
defendants have waived this argument because they affirmatively
requested a trial date in 2020, knowing full well that the Court
had begun to implement many of the above-described changes.
Letter from the Government to the Court dated October 15, 2020
(“Gov. Mem.”), Dkt. No. 86, at 1-2. In addition, the Government
claims, the defendants expressly stated, as recentiy as August
13, 2020, that they would not move to adjourn the trial date
beyond the Fall of 2020. Id. 2. Given that many features of the
re-entry plan were released to the public on June 20, 2020,
defendants clearly were on notice of many of the alterations of
which they now complain, and yet they persisted in demanding a
Fall trial.

In response, the defendants contend that they had no

intention of seeking an adjournment until they tuned into the

 
Case 1:19-cr-00850-JSR Document 103 Filed 10/21/20 Page 5 of 10

Court’s September 24, 2020 public webcast, during which they
learned, for the first time, of some the above-described
courtroom changes that had not been set forth in the re-entry
olan. Def. Mem. at 14; Reply Memorandum of Law in Support of
Parker H. Petit’s and William Taylior’s Motion for an
Adjournment, Dkt. No. 93, at 1-2, While this is hard to fathom,
since most of these changes enhanced, rather than diminished,
defendants’ rights, nonetheless, in an excess of indulgence, the
Court will proceed to consider the defendants’ motion on the
merits.

In their motion, defendants lay out four particular
concerns. First, the defendants complain that the jurors sitting
in the second jury box, which is set up in the gallery toward
the back of the courtroom, will be unable to see the faces of
the defendants, who will themselves be unable to observe those
jurors. Def. Mem. at 6. They contend that this setup violates
the “fundamental assumption of the adversary system that the
trier of fact observes the accused throughout the trial, while
the accused is either on the stand or sitting at the defense
table.” Def. Mem. at 7-8. In actuality, there is no such right,
and the only authority defendants cite in its support is a non-

precedential concurring opinion by Justice Kennedy in Riggins v.

 
Case 1:19-cr-00850-JSR Document 103 Filed 10/21/20 Page 6 of 10

Nevada, 504 U.S. 127, 142 (1992).3 Indeed, unless the defendants
take the stand, it would be wholly improper for the jury to
treat the defendants’ appearance as evidence of any kind,?4

Conversely, assuming arguendo that a trial defendant has a
constitutional right to face the jury, the defendants are wrong
to suggest that such a right would be implicated in this case.
In fact, in Courtroom 26B, defense counsel's tables, at which
the defendants will also be seated, will be positioned so that
they face the jury.

Second, the defendants assume that “{w]ith only three seats
at [counsel] table, either Mr. Petit or Mr. Taylor will be
unable to communicate with his counsel in real time.” Def. Mem.
at 10-11. Such a setup, the defendants argue, undermines their
right to effective assistance of counsel under the Sixth
Amendment. Id. at 11. Once again, however, these concerns are

here misplaced. As configured for multi-defendant trials,

 

3 Unless otherwise indicated, in quoting cases all internal
quotations marks, alterations, emphases, footnotes, and
citations are omitted.

4 Riggins, the only case the defendants cite in support of
their position, concerned the conditions under which a state
could forcibly administer antipsychotic drugs to a trial
defendant, where the drugs would affect the defendant's
“attitude, appearance, and demeanor at trial.” 504 U.S. at 131.
The relevant concern in that case was of the jury miisperceiving
the defendant's demeanor, perhaps making an inference about his
character on the basis of some involuntary facial tic. See id.
at 134.

 
Case 1:19-cr-00850-JSR Document 103 Filed 10/21/20 Page 7 of 10

Courtroom 26B will have two separate defense counsel tables ~--
one for Mr. Petit and his attorney and another for Mr. Taylor
and his attorney.°®

Third, the defendants argue that “a juror sitting 60 or
more feet from a witness encased in a plexiglass cube with light
reflecting off it and creating a glare likely cannot make an
informed assessment of the witness’s testimony.” Def. Mem. 11-
12. Likewise, the plexiglass encasement surrounding the attorney
podium will interfere “with an examiner’s ability to observe
witnesses’ demeanor.” Id. at 12. According to the defense, these
issues violate the Confrontation Clause of the Sixth Amendment.

Putting aside the absence of any scientific support for
these hypotheses of jurors’ perceptual limitations, there is, in

any event, no legal right at stake. Defendants try to argue that

 

3 The defendants also express worry that “the limitations on
the number of people in the gallery and the resulting
difficulties communicating with other members of the defense
team would continue to interfere with effective representation
of Mr. Petit and Mr. Taylor.” Def. Mem. at 11. While this is
perhaps an inconvenience, the Sixth Amendment does not guarantee
a defendant the right to have a team of attorneys at his
disposal in the courtroom. Here, each defendant will be able to
sit no more than six feet away from at least one of his
attorneys and telephones will be available to enable private
attorney-client communication, The Court finds that such a
configuration will not abridge the “open communication” between
each defendant and “an attorney.” United States v. Triumph
Capital Grp., Inc., 487 F.3d 124, 135 (ad Cir. 2007). Tt will
also allow the law firms representing the defendants to bill
hordes of attorney fees at their accustomed rate.

 

 

 
Case 1:19-cr-00850-JSR Document 103 Filed 10/21/20 Page 8 of 10

the conditions violate the Confrontation Clause, which provides:
“In all criminal prosecutions, the accused shall enjoy the right
to be confronted with the witnesses against him.” It is
undoubtedly true that the Confrontation Clause, among other
benefits, “permits the jury that is to decide the defendant’s
fate to observe the demeanor of the witness in making his
statement, thus aiding the jury in assessing his credibility.”

Maryland v. Craig, 497 U.S. 836, 846 (1990) (quoting California

 

v. Green, 399 U.S. 149, 158 (1970)). The Clause’s “preference”
for face-to-face confrontation, however, is just that -- a
preference -- one that “must occasionally give way to

considerations of public policy and the necessities of the
case.” Td.

Here, the defendants imagine a Confrontation Clause that
transforms minor inconveniences into constitutional violations.
The Confrontation Clause, however, is far less sensitive to
perceptual disturbances than is supposed by the defendants.
Indeed, as the Government points out, the Second Circuit has
expressed doubt that permitting a witness to testify behind the
disguise of dark sunglasses violated the Confrontation Clause.

See Morales v. Artuz, 281 F.3d 55, 62 (2d Cir. 2002). The

 

“obscured view” of the witness’ eyes, the Second Circuit
explained, “resulted in only a minimal impairment of the jurors’

opportunity to assess her credibility.” Id. at 61.

 
Case 1:19-cr-00850-JSR Document 103 Filed 10/21/20 Page 9 of 10

The Court finds that the plexiglass encasement, and any
attendant glares resulting therefrom, poses, at most, a minimal
threat to the jurors’ opportunity to assess the credibility of
witnesses in this trial. Such a minimal disturbance is vastly
outweighed by the compelling interest in resuming criminal
trials and the compelling need to do so safely. Moreover, the
Speedy Trial Act, 18 U.S.C. § 3161, which instructs courts to
promote the “swift administration of justice,” United States v.
Bert, 814 F.3d 70, 82 (2d Cir. 2016), militates against another
adjournment.

Finally, the defendants argue that the very fact of the
COVID-19 pandemic will prevent them from receiving a fair trial.
That is because jurors, unable to “avoid the psychological
impact from the menace of COVID-19,” will prove unable “to
devote sufficient care and attention to the complex accounting
matters at issue in this trial.” Def. Mem. at 13. On defendants’
theory, criminal trials ought to have been prohibited throughout
the years 1929 - 1945, since the back-to-back Great Depression
and World War II were far more stressful than anything now being
experienced. But, in any event, defendants’ belittling view of
jurors is contrary to the robust, careful, and focused jurors
that this Court has uniformly observed through several hundred
jury trials over the past nearly 25 years.

TEI. Conclusion

 
Case 1:19-cr-00850-JSR Document 103 Filed 10/21/20 Page 10 of 10

For the foregoing reasons, the defendants’ motion to
adjourn the trial borders on the frivolous and is hereby denied.
The trial will commence at 9:45 a.m. on October 26, 2020 in
Courtroom 26B of the Daniel Patrick Moynihan Courthouse.

The Clerk of the Court is directed to close docket entry

74,

SO ORDERED

Dated: New York, NY wl D4

October @}, 2020 JED(Y. RAKOFF7 %.S.D.d.

10

 
